Jackson, Chief Justice.
The plaintiff showed a complete chain of title, from the *27grant to William Bowles down to himself, except that one link in the chain was a deed made in the year 1838, by William Bowles to Elijah Radford, in which it appeared that a letter, indicating the initial of a middle name, was erased from the name of Bowles, the grantor, in the body and signature of the deed, but one of the witnesses to the deed, and that one who made probate of it for record in 1848, swore, on interrogatories sued out in the case, that the deed was genuine; that he saw William Bowles, of Jackson county, sign it; that he signed it as a witness, and saw the two other witnesses also sign it as such, and that the last time he saw it, it was as it is now.
The defendant introduced no testimony, but the jury found for him, and the question is, should that verdict stand, or is it unsupported by the law and the evidence Í
We think that the initial of the middle name is immaterial. Coke on Littleton, 3a; 1 Ld. Raymond R., 582; 5 Johnson, 84; 1 Hill, 102; 12 Peters, 456; 14 Id., 322; 27 Tex., 503; 25 Ill., 255, cited by plaintiff in error.
The presumption is that the alteration was made before the deed was executed, unless the deed is denied on oath. 45 Ga., 544, and cases there cited. In the case at bar, it is true the signature to the deed appears to have had the “ R,” the initial letter of a middle name, erased, as well as the same letter in the body of the deed, which looks strange; but, then, the genuineness of the deed and the factum of its execution is clearly proved by the witness sworn in the case, and that is enough. 58 Ga., 590, last part of opinion in Hill vs. Nisbet, trustee. The question was the identity of the man. Hid that Bowles, the grantee of the land from the state, sell to Radford and make this deed ? The only circumstance of suspicion is the obliteration of the letter “R;” and where the genuineness of the deed is proved beyond question by the witness who attested it in 1838, and when that fact, together with the immateriality in general of that middle initial letter, or the middle name itself, is considered, it becomes plain that the verdict is *28contrary to law, and without evidence enough to support it.
See also cited by plaintiff in error, 44 Ver., 413; Code of Georgia, §§2853, 2852; 62 Ga., 53; 13 Me., 386.
It follows that the new trial should have been granted. Judgment reversed.